DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanpaa et al (US 2019/0249300).
Hatanpaa discloses a method of forming a transition metal containing film on a substrate by a cyclic deposition process comprising: providing a substrate in a reaction chamber [0008]; providing a transition metal precursor comprising a transition metal compound in the reaction chamber [0008]; and providing a second precursor in the reaction chamber wherein the transition metal compound comprises a transition metal halide bound to an adduct ligand [0008] and the second precursor comprises a chalcogen [0034]. 
Regarding Claims 2-11, 13, 14, and 19-22, Hatanpaa discloses the adduct ligand is a bidentate nitrogen comprising ligand comprising two nitrogen atoms, each nitrogen atom bonded to at leats one carbon atom [0043]; the transition metal may be Co, Ni, etc. [0043]; the transition metal halide may be CoCl2(TMEDA), etc. [0052]; the second precursor may be sulfur, selenium, etc. [0034], such as H2S, H2Se, etc. [0065]; the second precursor comprises an alkyl group [0065]; the cyclical deposition process provides the transition metal precursor and second precursor alternately and sequentially [0085]-[0086]; after the second precursor, a reducing agent may contact the transition metal comprising material [0088]; the reducing agent may include ammonia, hydrazine, etc. [0088]; a reaction chamber 400 to hold the substrate [0113]; a precursor injector 412A [0019], a transition metal precursor vessel 410A [0115], a second precursor vessel 410B [0120] and additional injector system(s), vessel(s) to provide second precursor, reducing agent to the reaction chamber [0120].
Hatanpaa discloses every limitation of claims 1-11, 13, 14, and 19-22 and thus anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanpaa et al (US 2019/0249300) as applied above in view of Vayrynen et al (WO 2020/003000).
Hatanpaa does not disclose the second precursor comprises antimony, arsenic, or bismuth.
Vayrynen discloses that for cobalt-containing films, the second precursor may comprise antimony, arsenic, or bismuth and act as a reducing gas (p. 19, lines 8-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the second precursor as suggested by Vayrynen in the process of Hatanpaa in order to provide a reducing gas for deposition of metal films.
Thus, claim 12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hatanpaa and Vayrynen.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanpaa et al (US 2019/0249300) as applied above in view of Thompson et al (US 2015/0162214).
Hatanpaa does not disclose selectively depositing the transition metal material on a first surface of the substrate relative to a second surface.
Thompson discloses a substrate having a first metal surface and a second dielectric surface [0020] wherein cobalt may be selectively deposited by ALD [0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to selectively deposit the transition metal material of Hatanpaa as suggested by Thompson in order to selectively provide a cobalt layer on a substrate surface for semiconductor applications.
Regarding Claims 17-18, Thompson discloses that the substrate surface may be metal or silicon oxide, silicon, dielectric, etc. [0020]; [0080]. 
Thus, claims 15-18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hatanpaa and Thompson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715